Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the October 28, 2021 Office Action, inter alia, claims 1, 2, 4, 5, 6, 10, 11, 12, 13, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  U.S. Patent Publication (10,467,290; hereinafter: Wu) in view of Wang et al. U.S. Patent Publication (2011/0307425; hereinafter: Wang) and Stewart et al. U.S. Patent Publication (2011/0145327; hereinafter: Stewart).

Wu, Wang, and Stewart alone, or in combination, fail to describe or render obvious, autocompleting a textual entry of a portion of a search term entered into a search field depicted in an area of the user interface, wherein the autocompleting is based at least in part on metadata stored in the knowledge graph. In addition, deriving, by the one or more processors, at least one suggested search term based at least in part on a correlation between a first set of metadata corresponding to the completed search term and a second set of metadata of the digital assets of the asset categories. Further, preparing for display, by the one or more processors, a second keyword tag associated with the at least one suggested search term. And further filtering, by the one or more processors, the digital assets of the digital asset collection to exclude certain digital assets that are not related to the at least one suggested search term, the further filtering creating a further revised digital asset collection.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
June 4, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000